         Case 7:21-cr-02205-UA Document 4 Filed 02/26/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                       -X


 UNITED STATES OF AMERICA,                                         CONSENT TO PROCEED BY
                                                                   VIDEO OR TELE CONFERENCE
                      -against-


CHRISTOPHER PATRICK MOYN1HAN                                       7:21-MJ-02205
                      Defendant(s).
                                                       -X


Defendant Christopher Patrick Moynihan hereby voluntarily consents to participate in the
following proceeding via ^ videoconferencing or 13 teleconferencing:


       Initial Appearance Before a Judicial Officer


D Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
      Indictment Form)


D Guilty Plea/Change of Plea Hearing

a Bail/Detention Hearing


a      Conference Before a Judicial Officer - Assignment of Counsel




_/s/ Christopher Moynihan
Defendant's Signature                                 Defe^^nt's Coufisel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

  Christopher Moynihan                                 Jason Ser
Print Defendant's Name                                Print Counsel's Name




This proceeding was conducted by reliable (video                           [fig'tedinology.


.'^l^l-n
Datk                                                  fT^"6istrict Judgp/fLS. Magistrate Judge
